Citation Nr: 0709786	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-41 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for Alzheimer's 
disease.

3.  Entitlement to service connection for chronic prostatitis 
and benign prostatic hypertrophy.


WITNESS AT HEARING ON APPEAL

A.R.M.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty in the Army from May 1953 
to April 1955.  He had service thereafter in the Army 
Reserves, including active duty from January 1980 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in September 1956, September 1990, and November 2001.  
The veteran was notified of the decisions and did not appeal.

2.  Since the November 2001 decision, evidence which relates 
to a previously unestablished fact necessary to establish the 
claim and which raises a reasonable possibility of 
substantiating the claim has not been submitted.

3.  Chronic prostatitis and benign prostatic hypertrophy are 
related to service.  

4.  Alzheimer's disease was not manifest in service and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision denying service connection 
for right ear hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2006).

2.  New and material evidence has not been received; the 
claim for service connection for right ear hearing loss 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Chronic prostatitis and benign prostatic hypertrophy were 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Alzheimer's disease was not incurred or aggravated in 
service, and organic disease of the nervous system may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Each of the current appeals stems from a January 2004 RO 
decision denying the benefits sought.  Regarding the hearing 
loss claim, the RO decided in January 2004 that new and 
material evidence to reopen had not been submitted.  The 
Alzheimer's and prostate disorder claims were denied on the 
merits.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in active service if it is manifest to a degree 
of 10 percent within one year of discharge from such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).



I.  Right ear hearing loss

The RO denied service connection for right ear hearing loss 
disability in September 1956.  At the time, it noted that the 
veteran had been treated for right ear perceptive deafness in 
service, but that his service discharge examination and last 
examination were negative.  The claim was denied as not found 
on the last examination.  The veteran was advised of his 
appeal rights and did not appeal, and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The RO denied service connection for ear condition in 
September 1990.  At that time, there was a June 1973 service 
examination report of hearing loss.  The RO found that the 
evidence submitted did not establish a new factual basis for 
service connection.  That decision also became final.  Id.

The RO denied service connection for right ear hearing loss 
in November 2001.  At that time, there was a 2001 audiology 
evaluation showing the veteran suffers from bilateral hearing 
loss.  The RO found that it was new, but not material, 
because it did not bear on the matter of service connection 
for right ear hearing loss disability.  The RO indicated that 
file review showed that service connection for right ear 
hearing loss had been denied in the past because although the 
veteran had complained of right ear deafness while in 
service, no objective findings showed right ear hearing loss 
and medical evidence after service did not show right ear 
hearing loss.  The RO indicated that because the attempt to 
reopen was with a showing of right ear hearing loss 
disability more than 10 years after service discharge, the 
previous decision remained confirmed and continued.  That 
decision also became final.  The veteran filed a notice of 
disagreement with it, but after the statement of the case was 
issued in August 2002, he did not timely perfect an appeal as 
required.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

At the time of the November 2001 decision, the RO accepted 
both that the veteran had current right ear hearing loss 
disability, and right ear complaints in service.  Therefore, 
for evidence to be new and material evidence, it would have 
to show a nexus between the veteran's current right ear 
hearing loss disability and his service.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  See also applicable 
38 C.F.R. § 3.156 (2006).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  New and material evidence is required to reopen.  
38 U.S.C.A. § 5108 (West 2002).  

Since the November 2001 rating decision, there has been no 
competent medical evidence submitted showing that the 
veteran's current right ear hearing loss disability is 
related to service.  Lay statements have been provided, but 
they are incompetent to establish a medical nexus and are not 
new and material evidence under 38 C.F.R. § 3.156 because 
they can not raise a reasonable possibility of substantiating 
the claim.  The lay evidence submitted includes the December 
2004 statement from the veteran which reports that while he 
was in Germany, his ears suffered a lot of damage from 
explosions of grenades.  It also includes the November 2005 
statement from J.N.Z., who indicated that the veteran was 
referred to a medical facility on post due to hearing 
problems in one of his ears caused by M-16 ammunition fired 
close to him by a unit member.  It further includes A.R.M.'s 
April 2005 testimony to the effect that the veteran's hearing 
loss is the result of a grenade explosion which occurred in 
service in Germany.  Since new and material evidence has not 
been received, the claim may not be reopened and remains 
denied.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

II.  Alzheimer's disease

Alzheimer's disease is currently diagnosed, as shown by a 
July 2004 private medical record, but the veteran's service 
medical records do not report Alzheimer's disease.  
Alzheimer's disease was suspected in 2003, after the veteran 
reported complaints of forgetfulness to VA health care 
providers in February 2003.  This was many years after 
service instead of in active service or in the 1 year 
presumptive period after the veteran's periods of active 
service, and the April 2005 testimony from A.R.M. is to the 
effect that she noticed Alzheimer's disease symptoms 
beginning in 1997.  There is no competent medical evidence of 
record relating any current Alzheimer's disease to service.  
The veteran stated in June 2003 that it was 
service-connected, but he is not competent to render opinions 
about medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Accordingly, service connection is not warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

III.  Prostate disorder

Neither chronic prostatitis nor benign prostatic hypertrophy 
is reported in service medical records for the veteran's 
period of active duty in the 1950s.  The records for his 
period of active duty between 1980 and 1989, during his 
Reserves service, however, include a report of a May 1987 
medical surveillance examination containing a notation of the 
veteran's prostate being slightly increased.  The November 
2003 VA examination relates the current chronic prostatitis 
and benign prostatic hypertrophy to the findings in May 1987.  
These findings were during active military service.  
Essentially, competent medical evidence of record relates 
both current prostate disorders to active service.  
Accordingly, service connection is warranted.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a September 2003 
letter, the RO provided the requisite notification, except 
that not all of the notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), in new and material evidence cases, was 
provided at that time.  However, information contained in the 
September 2005 supplemental statement of the case made up for 
Kent notice deficiencies.  Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning the respective 
duties, in the November 2004 statement of the case.  

Adequate notice preceded the adjudications of the Alzheimer's 
and prostate disorder claims.  The veteran did not receive 
all necessary notice prior to the initial adjudication of the 
right ear hearing loss disability claim.  However, the lack 
of such a pre-decision notice is not prejudicial.  Adequate 
notice was provided prior to the last RO adjudication.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  There is no alleged or actual prejudice 
regarding the timing of the notification.  

The veteran was notified of effective dates and degrees of 
disability in April and May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While this was after the initial 
adjudications, it cured any notice and assistance 
deficiencies concerning effective date and degree of 
disability because the veteran was given an opportunity to 
submit evidence after it.  Moreover, service connection has 
been denied for hearing loss and Alzheimer's disease and the 
veteran has further opportunity to present evidence 
concerning effective date and degree of disability for the 
prostate disorder claim being granted. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
testimony.  Since the right ear hearing loss disability claim 
has not been reopened, a VA examination for it is not 
necessary.  38 C.F.R. § 3.159(c)(4).  There was a VA 
examination for the prostate disorder claim.  A VA 
examination is not necessary for the Alzheimer's disease 
claim because the evidence does not establish a relevant 
event, injury, or disease in service or Alzheimer's disease 
or Alzheimer's symptoms within a year after active service.  
VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

The claim for service connection for right ear hearing loss 
disability is not reopened.

Service connection for Alzheimer's disease is denied.

Service connection for chronic prostatitis and benign 
prostatic hypertrophy is granted.




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


